Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement, dated as of the 12th day of April 2012 (this
“Agreement”), by and among TRIG Acquisition 1, Inc., a Nevada corporation (the
“Company”), Trilogy Capital Partners, Inc., a corporation (“Trilogy”) and Robert
Lee, an individual (“Lee”, together with Trilogy, the “Purchasers” and each a
“Purchaser”). The Company and the Purchasers are individually referred to herein
as a “Party” and collectively, as the “Parties.”


RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser desires to purchase from the Company, 1,000,000 shares of common
stock (the “Common Stock”) of the Company (the “Common Shares”).


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers
agree as follows:


1.  Sale and Purchase of Common Shares.
 
1.1 Sale and Purchase. The Company hereby sells to each Purchaser and each
Purchaser hereby purchases from the Company 1,000,000 shares of Common Stock
(for a total of 2,000,000 shares of Common Stock). The Company and the
Purchasers are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration pursuant to Section
4(2) of the Securities Act.


1.2 Purchase Price and Closing. The purchase price for the Common Shares is
$0.001 per share, or an aggregate purchase price of $2,000 (the “Purchase
Price”). The closing of the purchase and sale of the Common Shares (the
“Closing”) to be acquired by the Purchasers from the Company under this
Agreement shall be at such time and on such date as the Company and the
Purchasers may agree upon (the “Closing Date”). Subject to the terms and
conditions of this Agreement, at the Closing the Purchasers shall make the
Purchase Price available to the Company in immediately available funds, and the
Company shall deliver to the each Purchaser a certificate (or certificates in
such denominations as such Purchaser shall request) representing 1,000,000
Common Shares for each Purchaser.


2.  Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers as of the Closing date as follows:


2.1 Organization and Standing: Articles and Bylaws. The Company is and will be a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and will have all requisite corporate power and
authority to carry on its business as proposed to be conducted. The Company is
duly qualified to do business in each jurisdiction where the nature of its
business or its ownership or leasing of its properties makes such qualification
necessary.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2 Corporate Power. The Company will have at the Closing, all requisite
corporate power to enter into this Agreement and to sell and issue the Common
Shares. This Agreement shall constitute a valid and binding obligation of the
Company enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights.
 
2.3 Valid Issuance of Common Shares. The Common Shares, when issued in
compliance with the provisions of this Agreement will be duly authorized,
validly issued, fully paid and non-assessable, and will be free of any liens or
encumbrances caused or created by the Company; provided, however, that all such
shares may be subject to restrictions on transfer under state and federal
securities laws as set forth herein, and as may be required by future changes in
such laws.
 
2.4 No Conflict. The execution and delivery of this Agreement by the Company and
the performance by the Company of its obligations hereunder in accordance with
the terms hereof: (a) will not require the consent of any third party or
governmental entity under any laws; (b) will not violate any laws applicable to
the Company and (c) will not violate or breach any contractual obligation to
which the Company is a party.
 
3.  Representations and Warranties of the Purchasers. The Purchasers hereby
represents and warrants to the Company as follows.
 
3.1 Acquisition for Investment.  Each Purchaser is acquiring the Common Shares
solely for her own account for the purpose of investment and not with a view to
or for sale in connection with distribution. Each Purchaser does not have a
present intention to sell the Common Shares, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of the Common
Shares to or through any person or entity. Each Purchaser acknowledges that it
is able to bear the financial risks associated with an investment in the Common
Shares and that it has been given full access to such records of the Company and
the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
3.2 Sophistication.  Each Purchaser is a sophisticated investor, as described in
Rule 506(b)(2)(ii) promulgated under the Securities Act and has such experience
in business and financial matters that it is capable of evaluating the merits
and risk of an investment in the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3 Opportunities for Additional Information.  The Purchasers acknowledge that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.
 
3.4 No General Solicitation.  Each Purchaser acknowledges that the Common Shares
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
3.5 Rule 144.  Each Purchaser understands that the Common Shares must be held
indefinitely unless such Common Shares are registered under the Securities Act
or an exemption from registration is available.  Each Purchaser acknowledges
that such Purchaser is familiar with Rule 144 of the rules and regulations of
the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 permits resales only
under certain circumstances.  Each Purchaser understands that to the extent that
Rule 144 is not available, each Purchaser will be unable to sell any Shares
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
3.6 Legends.  Each Purchaser hereby agrees with the Company that the Common
Shares will bear the following legend or one that is substantially similar to
the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
 
3

--------------------------------------------------------------------------------

 
 
3.7 Additional Legend; Consent. Additionally, the Common Shares will bear any
legend required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. The
Purchasers consent to the Company making a notation on its records or giving
instructions to any transfer agent of Common Shares in order to implement the
restrictions on transfer of the Common Shares.
 
4.  Miscellaneous
 
4.1 Successors and Assigns. This Agreement shall insure to the benefit of, and
be binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.


4.2  Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):


If to the Company, to:


TRIG Acquisition 1, Inc.
300 South Pine Island Road
Suite 305
Plantation, FL 33324




If to Trilogy:
590 Madison Avenue, Suite 2172
New York, NY 10022


If to Lee:
4570 Campus Drive
Suite #1
Newport Beach, CA 92660


4.3  Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by each
Party.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
4

--------------------------------------------------------------------------------

 
 
4.4 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated in this Agreement are fulfilled to the extent
possible.
 
4.5 Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
4.6 Entire Agreement; Third Party Beneficiaries. This Agreement, (a) constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the transactions
contemplated herein and (b) are not intended to confer upon any person other
than the Parties any rights or remedies.
 
4.7 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
4.8 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties.  Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
 
 
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 
 

  TRIG ACQUISITION 1, INC.          
 
By:
/s/ A.J. Cervantes       Name:  A.J. Cervantes       Title:    Chief Executive
Officer          




  THE PURCHASERS           Trilogy Capital Partners, Inc.            
By:
/s/ A.J. Cervantes       Name:  A.J. Cervantes       Title:  President          
  By: /s/ Robert Lee       Robert Lee          

 
 
 
 
 
6

--------------------------------------------------------------------------------